DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Louis DelJuidice on 05/17/2022.
Claim 2 has been amended as follows: 
The delivery member of claim 1, wherein the first attachment slot comprises a distal end and a proximal end, the proximal end of the first attachment slot having a first diameter and the distal end of the first attachment slot having a second diameter, the first diameter of the first attachment slot being larger than the second diameter of the first attachment slot, and wherein the second attachment slot comprises a distal end and a proximal end, the proximal end of the second attachment slot having a first diameter and the distal end of the second attachment slot having a second diameter, the first diameter of the second attachment slot being larger than the second diameter of the second attachment slot.
Claim 13 has been amended as follows:
The distal hypotube of claim 12, wherein the first attachment slot comprises a distal end and a proximal end, the proximal end of the first attachment slot having a first diameter and the distal end of the first attachment slot having a second diameter, the first diameter of the first attachment slot being larger than the second diameter of the first attachment slot, and wherein the second attachment slot comprises a distal end and a proximal end, the proximal end of the second attachment slot having a first diameter and the distal end of the second attachment slot having a second diameter, the first diameter of the second attachment slot being larger than the second diameter of the second attachment slot.
Claims 21-23 are cancelled.

Allowable Subject Matter
Claims 1-2, 4, 7-14, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Mirigian et al. (US 20140277085), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claims 1 and 12, which recites, inter alia “a first end of the loop wire extending at least partially through and attached to the first attachment slot via a first weld or a first epoxy, and a second end of the loop wire extending at least partially through and attached to the second attachment slot via a second weld or a second epoxy;”.
Mirigian discloses a delivery member for delivering an implantable medical device to a target location of a body vessel (100; Fig. 1) (para. 0054), the delivery member comprising a loop wire (1408) (Fig. 14; para. 0078) extended through an opening in the implantable medical device (104) via. coil suture (1404) (Fig. 14) thereby engaging the engagement system to the implantable medical device (para. 0078), a first end of the loop wire extending at least partially through a first attachment slot (148) (Fig. 14), and a second end of the loop wire extending at least partially through a second attachment slot (2604) (Fig. 14), wherein the first and second ends of the loop wire is attached to a release wire (112) (Fig. 14) and not to the first and second attachment slots.
Therefore, Mirigian fails to disclose a loop wire attached to a first and second attachment slots via. a first and second weld or a first and second epoxy.
Because none of the prior art documents teach “a first end of the loop wire extending at least partially through and attached to the first attachment slot via a first weld or a first epoxy, and a second end of the loop wire extending at least partially through and attached to the second attachment slot via a second weld or a second epoxy” as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 1 and 12 according to the prior art documents or a combination thereof because the device of Mirigian would be inoperable for its intended purpose and the suggested combination of references would require a substantial reconstruction and redesign of the elements shown in Mirigian as well as a change in the basic principle under which the Mirigian construction was designed to operate.
	Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN DUBOSE/Examiner, Art Unit 3771       

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771